Case 2:18-cv-01600-MKB-JO Document111 Filed 07/09/19 Page 1 of 4 PagelID #: 1205

LAW OFFICE OF KENNETH G. WALSH
100 S. Bedford Road, 3" FL.
Mt. Kisco, New York 10549
(929) 241-7307

July 9, 2019

Via ECF

Magistrate Judge James Orenstein
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Stevens Baldo & Lighty, PLLC v. Anthony J. Delluniversita et al.,
2:18-CV-1600-MKB-JO (E.D.N.Y.)

Dear Judge Orenstein:

Late last night, I received an email from Lyn Stevens of Stevens Baldo & Lighty, PLLC
advising me that he is no longer available for his deposition on July 26, 2019. He is available on
July 29, 30 or 31. We apologize for this confusion. Mr. Stevens has recently returned to work
after losing his wife to cancer.

I would also like to clarify some things that were omitted from Anthony P.
Delluniversita’s letter of July 8, 2019, [D.E. 110] which I believe are highly relevant to the
Court’s determination of the deposition schedule. Yesterday, Attorney Delluniversita confirmed
that Gail A. Delluniversita (“Gail”) was been filtering Anthony J. Delluniversita-Judgment
Debtor’s funds through her account at Chase. See attached email correspondence from Attorney
Delluniversita confirming that the Judgment Debtor deposits funds into an account controlled by
Gail. This is alleged in the Second Amended Complaint at § 82. D.E. 55. Prior to commencing
this action, Plaintiffs investigator could not find any accounts in the Judgment Debtor’s name.
The investigator found Gail’s Chase account. It now appears that the Judgment Debtor’s name
may have been taken off this account.

Contrary to Attorney Delluniversita’s representations to the Court, Gail only produced
copies of her Chase account statements for the period of December 14, 2012 to May 13, 2015—
while the Malvino Action was pending. Gail produced nothing post Judge Ramos’s May 20,
2015 Findings of Fact and Conclusions of Law in the Malvino Action which found the Judgment
Debtor liable for defrauding Bonnie Perieda. Plaintiff wanted to have a meet and confer with
Attorney Delluniversita on this improper limitation, but he refused to make himself available.
Otherwise, there would have been a motion to compel Gail’s production before the Court on July
2, 2019, in addition to the motions pertaining to the Judgment Debtor and Paul A.
Delluniversita’s productions. Both of which, the Court granted in Plaintiff's favor.

In light of this recent relevant disclosure, the nature of the claims—fraudulent
conveyances by the Delluniversita family to strip PCA Collectibles, Inc. of its assets and their
Case 2:18-cv-01600-MKB-JO Document111 Filed 07/09/19 Page 2 of 4 PagelD #: 1206

efforts to make Anthony J. Delluniversita judgment proof and Mr. Stevens unavailability on July
26, the schedule should be altered by one business day: Gail A. Delluniversita’s deposition

should be ordered to proceed on July 26, 2019 and Lyn Stevens’ deposition should proceed on
July 29, 2019.

 

Kenneth G. Walsh
Case 2:18-cv-01600-MKB-JO Document111 Filed 07/09/19 Page 3 of 4 PagelD #: 1207

EXHIBIT A
Case 2:18-cv-01600-MKB-JO Document111 Filed 07/09/19 Page 4 of 4 PagelD #: 1208

Kenneth Walsh

From: anthony@apdlaw1.com

Sent: Monday, July 8, 2019 4:06 PM

To: Kenneth Walsh; Anthony DellUniversita

Subject: RE: Stevens Baldo & Lighty, PLLC v. Anthony J. Delluniversita et al.,
Attachments: letter to court with depsition schedule.docx

here you go. you already have the accounts you want. There is no money laundering, Anthony J. does not
maintain individual bank accounts as he is recovering gambling addict and does not want that control over any
finances. He deposit the money in the joint account that only gial can withdraw from. Get your facts straight
before you open your mouth. You are unreasonable. You have what you asked for.

Please note my new office address below,

Anthony P. DellUniversita
A.P. Delluniversita & Assoc., LLC
2 West Main Street

Suite SE3

Bay Shore, New York 11706

(631) 251-7570 (Direct)
(833) 201-1170 (Toll Free)
(631) 678-7515 (Cell)
(833) 245-6690 (Fax)

anthony@apdlaw1.com
apd@alberlaw.com

 

The information contained in this message is privileged and confidential and intended only for the use of the
individual recipient identified above. If you are not the intended recipient, you are hereby notified that any
distribution or copying of this communication is strictly prohibited. If you have received this communication in
error, please notify us immediately by telephone or e-mail and delete this message. Thank you.

IRS Circular 230 Legend: If any advice concerning U.S. Federal tax issues is contained in this communication
or attachments hereto, such advice is not intended to be used, and cannot be used for the purpose of avoiding
penalties under the Internal Revenue Code, or promoting, marketing, or recommending to another party any
transaction or matter addressed herein.

woneennee Original Message ---------

Subject: RE: Stevens Baldo & Lighty, PLLC v. Anthony J. Delluniversita et al.,
From: "Kenneth Walsh" <kwalsh@kgwalshlegal.com>

Date: 7/8/19 3:53 pm

To: "anthony@apdlaw1.com" <anthony@apdlaw1.com>, "Anthony DellUniversita"
